Jackson, C. J.
Where one traveled about, carrying with him all the tools, ladders, etc., necessary to putting up and repairing lightning rods, and charged for putting rods in houses a certain amount per foot and a certain amount for points, a part of the charge being for putting them up, and where he did not sell any lightning rods without putting them up, he was not a peddler and was not subject to the forfeiture provided for in 533 of the Code for peddling without a license. Code, 528, 529.
(a) The status of itinerant lightning-rod dealers has received a legislative eonstruction in the general tax act of 1884. Acts 1884 5, p 22.
Judgment affirmed,